Citation Nr: 1515180	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's April 2013 VA Form 9 included a request for a hearing. However, in May 2013, the Veteran withdrew that hearing request. 38 C.F.R. §§ 20.703, 20.704 (2014).

The issue of entitlement to service connection for hypertension has been raised by the record in a statement dated February 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Bilateral athlete's foot was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral athlete's foot have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A November 2011 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs); he has not notified VA of any PMRs he wishes to have obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

A VA examination was performed in March 2013. The examiner reviewed the Veteran's claims file, performed an in-person examination, and described the Veteran's athlete's foot in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran claims his bilateral athlete's foot was incurred in service. Specifically, he alleges that a fellow serviceman gave him a pair of shoes that were infected with athlete's foot. See December 2011 and June 2013 Veteran's statements; April 2013 VA Form 9, and September 2013 VA Form 646.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

STRs do not show complaints or treatment for athlete's foot. He reported "foot trouble" on his Report of Medical History at separation, but did not specify the nature of the foot trouble. He further commented that it had resolved. However, he denied then having, or ever having had, "skin diseases." See August 1977 Report of Medical History. 

The Veteran's specific denial of any dermatological symptoms is highly probative. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

VAMRs first show treatment for a fungal infection on his toenails in February 2010. See February 2010 VAMRs.

The March 2013 examination found that the Veteran's bilateral athlete's foot was less likely than not (less than 50 percent probability) incurred in or caused by his military service. The examiner noted there was no mention in the Veteran's STRs of treatment for foot fungus or skin infection.

The Board has considered the Veteran's lay statements regarding first noticing his athlete's foot in service, and acknowledges that he may competently report what the non-medically trained may observe. See June 2013 Veteran's statement. However, these statements, including his report of receiving treatment for athlete's foot in service, which is not verified by the record, are outweighed by the medical evidence, to include the VA examiner's opinion as summarized above. See id.; see also September 2013 VA Form 646.

The Board gives greater probative weight to the report and opinion of the evaluating March 2013 VA examiner. The examination report constitutes highly probative evidence that weighs against service connection for bilateral athlete's foot. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that the Veteran's current athlete's foot does not relate to service.

Ultimately, the Board must consider all the evidence relevant to the claim, including the medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000). Here, the fact that more than 30 years elapsed between service separation (September 1977) and the earliest mention of athlete's foot (February 2010), further weighs against a relationship to service.

The March 2013 medical opinion and time that elapsed between separation and first receiving treatment is more probative regarding the claim for service connection. For these reasons and bases, the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied. 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral athlete's foot is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


